Citation Nr: 0522114	
Decision Date: 08/15/05    Archive Date: 08/25/05	

DOCKET NO.  04-32 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for renal cell carcinoma 
secondary to asbestos exposure.

ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from January 1965 to January 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
VARO in Cleveland, Ohio, that denied entitlement to service 
connection for the benefit sought.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The veteran likely had asbestos exposure during his naval 
service as a sonar technician aboard the U.S.S. Robert K. 
Huntington (DD-781).  There is no other indication of pre or 
post service asbestos exposure.  

3.  Competent medical opinion relates the veteran's currently 
diagnosed renal cell carcinoma to asbestos exposure during 
his active military service.


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for service connection for renal cell carcinoma secondary to 
asbestos exposure are met.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
51032, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are applicable to the instant claim.  
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2004).  The VCAA 
provides, among other things, that the VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim for benefits under laws 
administered by the VA.  The VCAA also requires VA to assist 
a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  In light of the decision herein, 
the Board finds that any error with regard to the duty to 
assist and duty to notify provisions of the VCAA is harmless 
and results in no prejudice to the veteran.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005).  

Pertinent Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in the line duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Direct service 
connection requires the finding that there is a current 
disability that has a relationship with an injury or disease 
or some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may also be granted on the basis of a post 
service initial diagnosis of a disease, whether the physician 
relates the current condition to the period of service.  See 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (Explaining 
the regulatory construction and applicability of § 3.303(d)).  
In such instances, a grant of service connection is warranted 
only when "all of the evidence, including that pertinent to 
service, establishes that the disease was incurred during 
service."  38 C.F.R. § 3.303(d).  

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  VA Manual 21-1, Part VI, 
paragraph 7.21 (October 3, 1997) contains guidelines for 
development of asbestos exposure cases.  Part (a), in 
essence, acknowledges that inhalation of asbestos fibers can 
result in fibrosis and tumors, and produce pleural effusions 
and fibrosis, pleural plaques, mesotheliomas of the pleura 
and peritoneum, and cancer of the lung, gastrointestinal 
tract, larynx, pharynx, and urogenital system (except the 
prostate), with the most common resulting disease being 
interstitial pulmonary fibrosis (asbestosis).  Also noted is 
the increased risk of bronchial cancer in individuals who 
smoke cigarettes and have had prior asbestos exposure.  

VA Manual 21-1, Part VI, paragraph 7.21(b) (October 3,1997) 
pertains to occupational exposure, and acknowledges that high 
exposure to asbestos and a high prevalence of the disease 
have been noted in insulation and shipyard workers.  Noted is 
that the latent period varies from 10 to 45 or more years 
between first exposure and development of a disease.  Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (by standard 
disease).  VA Manual 21-1, Part VI, paragraph 7.21(c) 
(October 3,1997) provides that the clinical diagnosis of 
asbestosis requires a history of exposure and radiographic 
evidence of parenchymal lung disease.  

VA Manual 21-1, Part VI, paragraph 7.21(d) (October 3, 1997) 
provides that VA must determine whether military records 
demonstrate evidence of asbestos exposure in service; whether 
there was preservice and/or post service evidence of 
occupational or other asbestos exposure; and then make a 
determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
See also VAOPGCPREC 4-2000; 65 Fed. Reg. 33,422 (2000); 
Ashford v. Brown, 10 Vet. App. 120, 123-24 (1997).  

In this case, the veteran claims service connection for renal 
cell carcinoma due to asbestos exposure during his naval 
service as a sonar technician aboard the U.S.S. Robert K. 
Huntington.  

The veteran's service records, including medical records, are 
completely negative for any findings or diagnoses of 
asbestosis.  

That notwithstanding, the Board finds the veteran's 
descriptions of his inservice duties to be credible (see 
e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)), and, 
given those duties, his Navy service likely involved some 
exposure to asbestos; the record includes nothing to indicate 
any pre or post service asbestos exposure.  While there is no 
positive statement of record from the National Personnel 
Records Center that the veteran was or was not exposed to 
asbestos during service, the Board finds that in light of the 
nature of the veteran's duties in service, it is as likely as 
not that he was exposed to asbestos during active service.

The post service medical evidence reveals the presence of 
renal cell carcinoma in 2000.  The veteran was accorded a 
genitourinary examination by VA in September 2003.  It was 
reported the veteran had been diagnosed with right renal cell 
carcinoma in April 2000 after he saw blood in his urine.  He 
underwent a right nephrectomy at a private facility at that 
time.  The veteran had further problems thereafter and the 
impression was right and left renal cell carcinoma and a 
superficial bladder tumor.  The examiner stated it was 
"possible" that the veteran's asbestos exposure was 
responsible for his renal cell carcinoma.  The examiner added 
"however, statistically, it is more likely than not that both 
his bladder and kidney cancer were related to smoking."  

Of record is a report of a December 2003 visit with Jitu G. 
Gandhi, M.D.  The physician stated the veteran was concerned 
that it was possible previous exposure to asbestos might have 
caused his kidney cancer.  The physician stated that on 
review of literature there appeared to be an increased 
relative risk of kidney cancer with asbestos exposure of 1.4.  
The examiner stated "this does indicate an increased risk as 
opposed to the general population."  The physician stated he 
had no other information to report.  

In a January 2004 communication Rodney J. Puffenberger, M.D., 
stated the veteran had asked for his opinion regarding 
possible exposure to asbestos with regard to causing kidney 
cancer.  The physician stated the etiology of renal cell 
carcinoma "at this date cannot be established with any 
medical certainty in all cases.  A literature search has 
revealed that there is an association between exposure to 
asbestos and the eventual development of renal cell 
carcinoma."  

Also of record is a May 2004 communication from Jeffrey A. 
Sosmen, M.D., a Professor of Medicine at the Division of 
Hematology/Oncology at the Vanderbilt University Medical 
Center.  He reported the veteran had been a patient of his 
for six months.  The physician stated that he specialized in 
the care of individuals with renal cancer and had been an 
author on numerous manuscripts on the therapy of that type of 
cancer.  He stated the etiology of renal cancer "is poorly 
understood outside of familial cases of renal cancer 
associated with known genetic syndrome; only gender, smoking 
and hypertension have been recognized as risk factors.  These 
risks do not explain many cases of renal cancer.  
Occupational exposure has been proposed in numerous case 
control studies as a risk factor for renal cancer.  One of 
these exposures has been asbestos.  While these studies may 
not be definitive, they do point to a number of environmental 
factors, including asbestos, as playing a role in the 
etiology of renal cancer.  Therefore, I would be comfortable 
stating that [the veteran], his asbestos exposure may have a 
relationship to the development of his cancer."  

The aforementioned medical opinions constitute the only 
persuasive medical opinions on the matter before the Board.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (It is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 
1 Vet. App. 190 (1992)).  See also Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993) (The probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).  

The Board finds that, in arriving at their opinions, the 
physicians properly considered the factors contained in the 
governing regulations.  The Board notes that it has to deal 
with medical opinion evidence couched in terms such as 
"highly possible," "at least as likely as not," and 
"biologically possible," rather than absolutes.  See 
Lathan v. Brown, 7 Vet. App. 359, 366 (1995).  (Medicine is 
more art than exact science).  Although the medical opinions 
of record are not couched in terms of absolute certainty, 
they do not have to be.  Id.

In any event, under the benefit of the doubt rule, in order 
for a claimant to prevail, there need not be a preponderance 
of the evidence in the veteran's favor, but only an 
approximate balance of positive and negative evidence.  
38 U.S.C.A. § 5107(b).  In other words, the preponderance of 
the evidence must be against the claim for the benefit to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 48, 54 (1990).  
Thus, in consideration of the aforementioned evidence, the 
Board finds that the evidence for and against the claim for 
service connection for renal cell carcinoma due to inservice 
asbestos exposure is at least in a state of relative 
equipoise.  With 


reasonable doubt resolved in the veteran's favor, the Board 
concludes that service connection for renal cell carcinoma is 
warranted.  


ORDER

Service connection for renal cell carcinoma due to asbestos 
exposure is granted.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


